Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see applicant arguments/remarks, filed 03/29/2022, with respect to the previous claim objections have been fully considered and are persuasive.  The previous claim objections have been withdrawn. 

Applicant’s arguments, see applicant arguments/remarks, filed 03/29/2022, with respect to the previous 112 rejections have been fully considered and are persuasive.  The previous 112 rejections have been withdrawn. 

Applicant's arguments filed 03/29/2022 have been fully considered but they are not persuasive. Specifically, the arguments regarding prior art Cauley (US 2015/0346301) are not considered persuasive. 
	In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “to the use of such comparison evolutions to identify the presence of interference”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	Applicant argues that Cauley does not teach using a comparison evolution as part of a matching process using stored comparison evolutions that represent an undisrupted signal evolution for the purpose of identifying the presence of interference in various examination signal evolutions. However, the independent claims do not mention “for the purpose of identifying the presence of interference in various examination signal evolutions”. Further, the examiner would like to point out the reference Brady-Kalnay (US 2016/0349339) and the prior art rejections of claims 11-13 regarding identifying the presence of interference.
	Further, applicant argues that “determining, using the comparison results, a comparison evolution exhibiting a greatest agreement between the at least first and second examination evolution and the respective reference evolutions”. However, it is believed that Cauley does teach this limitation. ¶0093 of Cauley, wherein the correlation logic performs a first correlation on a first, smaller portion of a signal evolution and then performing a second correlation on a second, more complete portion of the signal evolution. Therefore, a greatest agreement is reached because the second (full) correlation finds the best matching signal which will also correspond to finding the best matching signal to the first (partial) signal, since the partial signal is a portion of the full signal. See also rest of reference.
	Therefore, the arguments are not considered persuasive. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4, 9-10, and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cauley (US 2015/0346301).

Regarding claim 1, Cauley teaches a method for quantitative magnetic resonance imaging, comprising: 
	acquiring, via a magnetic resonance device, a time series of magnetic resonance images representing magnetic resonance data for an examination region, each magnetic resonance image from among the magnetic resonance images within the time series being measured at a different respective time point following an excitation [¶0085, see collection logic which acquires MRF signal evolutions. ¶0006-0008, MRF signal evolutions are determined from a plurality of MR image data collected over time. See also rest of reference.], 
	determining, for each pixel of the magnetic resonance data that is associated with each respective one of the magnetic resonance images, a signal evolution varying with respect to time [¶0085, see collection logic which acquires MRF signal evolutions. ¶0006-0008, MRF signal evolutions are determined from a plurality of MR image data collected over time. ¶0079 and ¶0100, wherein two dimensional images are formed. Therefore, pixels are formed instead of voxels. See also rest of reference.]; 
	comparing, for each pixel of the magnetic resonance data that is associated with each respective one of the magnetic resonance images, the respective signal evolution with comparison evolutions stored in a database [¶0086, wherein signal evolutions are correlated to reference signal evolutions. See also rest of reference.],
	wherein the comparison process is performed by: 
		defining, for the signal evolution associated with each respective pixel, at least a first and a second examination evolution [¶0086 and ¶0093, wherein partial signal evolution can be used and a more complete signal evolution can be used, i.e. a full signal evolution. See also rest of reference.], the first examination evolution corresponding to a full signal evolution that encompasses an entirety of the magnetic resonance images within the time series [¶0086 and ¶0093, wherein partial signal evolution can be used and a more complete signal evolution can be used, i.e. a full signal evolution. See also rest of reference.], and the second examination evolution corresponding to a partial evolution that encompasses less than the entirety of the magnetic resonance images [¶0086 and ¶0093, wherein partial signal evolution can be used and a more complete signal evolution can be used, i.e. a full signal evolution. See also rest of reference.]; 
		comparing the at least first and second examination evolution with reference evolutions formed from common time points of respective comparison evolutions to obtain comparison results [¶0086 and ¶0093, wherein the correlating is performed. See also rest of reference.], the comparison evolutions stored in the database representing a theoretically determined, undisrupted signal evolution having time points corresponding to the full signal evolution identified with the first examination evolution [¶0028, ¶0037, ¶0092 wherein theoretical signal evolutions are stored in the dictionary and compared with the acquired signal evolutions. The theoretical signals evolutions indicate no distortion is affecting them. See also rest of reference.]; and 
	determining, using the comparison results, a comparison evolution exhibiting a greatest agreement between the at least first and second examination evolution and the respective reference evolutions [¶0093, wherein the correlation logic performs a first correlation on a first, smaller portion of a signal evolution and then performing a second correlation on a second, more complete portion of the signal evolution. Therefore, a greatest agreement is reached because the second (full) correlation finds the best matching signal which will also correspond to finding the best matching signal to the first (partial) signal, since the partial signal is a portion of the full signal. See also rest of reference.]; and 2Application No. 16/713,141Docket No.: 009528.00244\US 
	assigning, to each respective pixel that is associated with each respective one of the magnetic resonance images, at least one quantitative result value on which the comparison evolution is based [See ¶0095 and rest of reference.].

Regarding claim 2, Cauley further teaches wherein the act of acquiring the magnetic resonance images representing magnetic resonance data for the examination region via the magnetic resonance device includes using a magnetic resonance device that is not arranged in a shielded cabin [No shielding is disclosed and no shielding is shown in Fig. 5. See also rest of both references.].

Regarding claim 4, Cauley further teaches wherein the second examination evolution is defined using a window selecting a predetermined number of sequential time points [¶0086, wherein a first half of the signal evolution is used. Therefore, a window of sequential time points is used (first half of time points). The size of the first portion of the received signal evolution and the size of the first portion of the group representative signal may be varied automatically and dynamically. See also rest of reference.].

Regarding claim 9, Cauley further teaches wherein the act of determining the comparison evolution exhibiting the greatest agreement comprises: 
	when consistent comparison results are identified from among the comparison results indicating an agreement in excess of a first threshold value [¶0025; ¶0040, wherein agree has to be above a threshold. See also rest of reference.], the corresponding comparison evolution indicated by the comparison results is determined as the comparison evolution exhibiting the greatest agreement [¶0025; ¶0040, wherein agree has to be above a threshold. See also rest of reference.], 
	when a first predetermined percentage of the comparison results from among the comparison results are identified as undershooting the first threshold value that is indicative of the same comparison evolution as that exhibiting the best agreement of all of the comparison results, a non-determinability of a comparison evolution exhibiting the greatest agreement is output [¶0040, wherein when none of the reference evolutions are above the threshold, the reference evolutions are removed. For that instant moment, non-determinability is output. See also rest of reference.],, and 
	when a percentage of the comparison results from among the comparison results are identified as exceeding the first threshold value that is indicative of the same comparison evolution as that exhibiting the best agreement of all of the comparison results, the most-indicated comparison evolution is determined as the comparison evolution exhibiting the greatest agreement [¶0025, wherein a best reference signal evolution is chosen; ¶0040-0043. See also rest of reference.].

Regarding claim 10, Cauley further teaches wherein, when a second predetermined percentage of the comparison results from among the greatest number of comparison results are identified exceeding the first threshold value that is indicative of the same comparison evolution as that exhibiting the best agreement out of all comparison results, if a second, higher threshold value is undershot by the second predetermined percentage, information indicating a lower level of reliability is generated and output [¶0040-0043, wherein the best comparison is chosen from the reference signal evolutions and therefore, every other reference signal evolution is considered to have a lower reliability. See also rest of reference.].

Regarding claim 15, the same reasons for rejection as claim 1 also apply to this claim. Claim 15 is merely the apparatus version of method claim 1.

Regarding claim 16, the same reasons for rejection as claim 1 also apply to this claim. Claim 16 is merely the non-transitory computer-readable medium version of claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over previously cited Cauley, in view of Grodzki (US 2016/0061922).

Regarding claim 3, Cauley teaches the limitations of claim 1, which this claim depends from.
	Cauley teaches a partial signal evolution [¶0086 and ¶0093, wherein partial signal evolution can be used and a more complete signal evolution can be used, i.e. a full signal evolution. See also rest of reference.].
	Cauley is silent in teaching wherein the second examination evolution is from among a plurality of defined partial evolutions that together encompass the entirety of the magnetic resonance images within the time series.
	Grodzki, which is also in the field of MRI, teaches wherein the second examination evolution is from among a plurality of defined partial evolutions that together encompass the entirety of the magnetic resonance images within the time series [See Fig. 4, wherein the partial signal waveforms 45 are sub-parts of 40S. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Grodzki and Cauley because both Grodzki and Cauley teach using magnetic resonance fingerprinting techniques and because Grodzki also similarly teaches using sections of the acquired signal evolution [Grodzki – Fig. 4]. Grodzki further teaches using partial signal evolutions will determine quantitative parameters of the subject being measured, which is also an object of Cauley [Grodzki – Fig. 4. See also rest of reference.]. Therefore, it would have been obvious to try using the partial signal evolutions for use in the MRF matching described in Grodzki for use in Cauley.

Claims 5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over previously cited Cauley, in view of previously cited Yaesoubi (US 2019/0154779).

Regarding claim 5, Cauley teaches the limitations of claim 4, which this claim depends from.
	Cauley teaches herein the second examination evolution is defined using a window selecting a predetermined number of sequential time points [¶0086, wherein a first half of the signal evolution is used. Therefore, a window of sequential time points is used (first half of time points). The size of the first portion of the received signal evolution and the size of the first portion of the group representative signal may be varied automatically and dynamically. See also rest of reference.].
	However, Cauley is silent in teaching a range between 20 to 50 points.
	Yaesoubi, which is also in the field of MRI, teaches a range between 20 to 50 points [¶0018 and Fig. 1A].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Cauley with the teachings of Yaesoubi because Yaesoubi is also in the field of MRI and teaches that it is known to divide a signal into time points [Yaesoubi – abstract], and Cauley teaches the size of the first portion of the received signal evolution and the size of the first portion of the group representative signal may be varied automatically and dynamically. Therefore, a different amount of signal points can be used by Cauley such as the amount of points disclosed by Yaesoubi.

Regarding claim 7, Cauley teaches the limitations of claim 1, which this claim depends from.
	Cauley further teaches wherein the second examination evolution is defined using time points [¶0086, wherein a first half of the signal evolution is used. Therefore, a window of sequential time points is used (first half of time points). The size of the first portion of the received signal evolution and the size of the first portion of the group representative signal may be varied automatically and dynamically. See also rest of reference.].
	However, Cauley is silent in teaching that are (i) spaced apart from one another by a predetermined number, the predetermined number being between 4 to 10 time points, or (ii) by groups of sequential time points, with each respective one of the groups of sequential time points comprising between 2 to 8 time points.
	Yaesoubi, which is also in the field of MRI, teaches that are (i) spaced apart from one another by a predetermined number, the predetermined number being between 4 to 10 time points, or (ii) by groups of sequential time points, with each respective one of the groups of sequential time points comprising between 2 to 8 time points [Fig. 1A, wherein the points can be divided into a first half and second half (right and left sides). The space in between is separated by a groups of points that can fit 2 to 8 points per group. See also ¶0041 and rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Cauley with the teachings of Yaesoubi because Yaesoubi is also in the field of MRI and teaches that it is known to divide a signal into time points [Yaesoubi – abstract], similar and Cauley. It would have been obvious to try separating the groups of points by a predetermined number between 4 to 10 or by groups of sequential points comprising between 2 to 8 points because Yaesoubi teaches there is a clear separation between the first and second halves of the signal and a person having ordinary skill in the art would try using different separation amounts.

Regarding claim 8, Cauley teaches the limitations of claim 1, which this claim depends from.
	Cauley further teaches wherein the second examination evolution is defined using time points [¶0086, wherein a first half of the signal evolution is used. Therefore, a window of sequential time points is used (first half of time points). The size of the first portion of the received signal evolution and the size of the first portion of the group representative signal may be varied automatically and dynamically. See also rest of reference.]. 
	However, Cauley are silent in teaching that are (i) a spaced apart from one another by a random number, the random number being from 4 to 10 time points, or (ii) by groups of sequential time points, with each respective one of the groups of sequential time points comprising between 2 to 8 time points.
	Yaesoubi, which is also in the field of MRI, teaches that are (i) a spaced apart from one another by a random number, the random number being from 4 to 10 time points, or (ii) by groups of sequential time points, with each respective one of the groups of sequential time points comprising between 2 to 8 time points [Fig. 1A, wherein the points can be divided into a first half and second half (right and left sides). The space in between is separated by a groups of points that can fit 2 to 8 points per group. See also ¶0041 and rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Cauley with the teachings of Yaesoubi because Yaesoubi is also in the field of MRI and teaches that it is known to divide a signal into time points [Yaesoubi – abstract], similar to Cauley. It would have been obvious to try separating the groups of points by a random number between 4 to 10 or by groups of sequential points comprising between 2 to 8 points because Yaesoubi teaches there is a clear separation between the first and second halves of the signal and a person having ordinary skill in the art would try using different separation amounts.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over previously cited Cauley, in view of Grodzki (US 2016/0033604. Herein referred to as ‘604 so as not to be confused with previously cited Grodzki).
	
Regarding claim 6, Cauley teaches the limitations of claim 4, which this claim depends from.
	Cauley is silent in teaching wherein the second examination evolution is from among a plurality of a disjointed sequence of partial evolutions defined by shifting the window.
	‘604, which is also in the field of MRI, teaches wherein the second examination evolution is from among a plurality of a disjointed sequence of partial evolutions defined by shifting the window [¶0037-0040 and Fig. 5, wherein the signal ranges S1-S3 are disjointed. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Cauley with the teachings of ‘604 because ‘604 is also in the field of magnetic resonance fingerprinting and teaches that it is known to divide a signal into time points, similar to Cauley, and teaches that it is obvious to also have the signal ranges be disjointed and not overlap and still determine quantitative parameters, which is the object of Cauley [‘604 -¶0037-0040 and Fig. 5. See also rest of reference.].

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over previously cited Cauley, in view of Brady-Kalnay (US 2016/0349339).

Regarding claim 11, Cauley teaches the limitations of claim 1, which this claim depends from.
	Cauley further teaches the comparison evolution for each pixel exhibiting the greatest agreement is compared time point by time point with the signal evolution for each respective pixel [¶0025, wherein a best reference signal evolution is chosen; ¶0040-0043. See also rest of reference.]. 
	However, Cauley is silent in teaching wherein, to determine a candidate group of time points for which a measurement was potentially subjected to interference, and time points at which the measured magnetic resonance signal of the signal evolution deviates by more than one limit value from the comparison value of the comparison evolution are marked as belonging to the candidate group of time points at which the measurement was potentially subjected to interference.
	Brady-Kalnay, which is also in the field of MRI, teaches wherein, to determine a candidate group of time points for which a measurement was potentially subjected to interference, the comparison evolution for each element exhibiting the greatest agreement is compared time point by time point with the signal evolution for each respective element, and time points at which the measured magnetic resonance signal of the signal evolution deviates by more than one limit value from the comparison value of the comparison evolution are marked as belonging to the candidate group of time points at which the measurement was potentially subjected to interference [¶0063, wherein the spikes are not identified. The spikes are identified by their amplitude deviating the curve by a certain amount. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Cauley with the teachings of Brady-Kalnay because Brady-Kalnay is also in the field of magnetic resonance fingerprinting, similar to Cauley, and Brady-Kalnay teaches that spikes are the result of motion which can corrupt a signal and it is beneficial to remove those portions of the signal for better matching [Brady-Kalnay - ¶0063. See also rest of reference.].

Regarding claim 12, Cauley and Brady-Kalnay teach the limitations of claim 111, which this claim depends from.
	Cauley further teaches a pixel [¶0079 and ¶0100, wherein two dimensional images are formed. Therefore, pixels are formed instead of voxels. See also rest of reference.].
	However, Cauley is silent in teaching wherein the candidate group of at least one element is taken into account in the comparison process for at least one further element by omitting time points of the candidate group and/or by performing a lower weighting of comparison results comprising time points of the candidate group.
	Brady-Kalnay further teaches wherein the candidate group of at least one element is taken into account in the comparison process for at least one further element by omitting time points of the candidate group and/or by performing a lower weighting of comparison results comprising time points of the candidate group [¶0063, wherein said spikes are removed from matching process. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Cauley with the teachings of Brady-Kalnay because Brady-Kalnay is also in the field of magnetic resonance fingerprinting, similar to Cauley, and Brady-Kalnay teaches that spikes are the result of motion which can corrupt a signal and it is beneficial to remove those portions of the signal for better matching [Brady-Kalnay - ¶0063. See also rest of reference.].

Regarding claim 13, Cauley and Brady-Kalnay teach the limitations of claim 11, which this claim depends from.
	Cauley further teaches a pixel [¶0079 and ¶0100, wherein two dimensional images are formed. Therefore, pixels are formed instead of voxels. See also rest of reference.].
	However, Cauley are silent in teaching performing a check for at least one subsequently-processed element at each time point within the candidate group to establish whether a deviation exceeding the limit value is also present in the at least one subsequently-processed element, wherein a time point remains in the candidate group only when a percentage of element for which the deviation exceeds the limit value exceeds a predetermined magnitude.
	Brady-Kalnay further teaches performing a check for at least one subsequently-processed element at each time point within the candidate group to establish whether a deviation exceeding the limit value is also present in the at least one subsequently-processed element, wherein a time point remains in the candidate group only when a percentage of elements for which the deviation exceeds the limit value exceeds a predetermined magnitude [¶0063, wherein each voxel is processed. The spikes are removed from the signal waveform. Therefore, the percentage required for the time point to remain in the removed group would be (1/n)*100 wherein n is the number of voxels processed, since only one voxel needs to note the spikes. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Cauley with the teachings of Brady-Kalnay because Brady-Kalnay is also in the field of magnetic resonance fingerprinting, similar to Cauley, and Brady-Kalnay teaches that spikes are the result of motion which can corrupt a signal and it is beneficial to remove those portions of the signal for better matching [Brady-Kalnay - ¶0063. See also rest of reference.].

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over previously cited Cauley, in view of Rothberg (US 2016/0069975).

Regarding claim 14, Cauley teaches the limitations of claim 9, which this claim depends from.
	However, Cauley are silent in teaching wherein measurement data of at least one sensor that includes a pick-up antenna that is configured to measure disruptive effects on the magnetic resonance measurement is evaluated prior to the comparison evolutions to exclude the magnetic resonance signals of certain time points.
	Rothberg further teaches wherein measurement data of at least one sensor that includes a pick-up antenna that is configured to measure disruptive effects on the magnetic resonance measurement is evaluated prior to the comparison evolutions to exclude the magnetic resonance signals of certain time points [¶0069, ¶0089 wherein sensors are used to determine noise before comparison used in MRF, disclosed by ¶0079].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Cauley with the teachings of Rothberg because Rothberg also teaches a method of magnetic resonance fingerprinting, similar to Cauley, and Rothberg teaches it is beneficial to sense noise so the noise can be removed from the acquired MR signals [Rothberg - ¶0069. See also rest of reference.]. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2016/0139227 also teaches an MRF method that uses less than all the time points from an MR signal curve [See Fig. 3 and rest of reference.]. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RISHI R PATEL whose telephone number is (571)272-4385. The examiner can normally be reached Mon-Thurs 7 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RISHI R PATEL/             Primary Examiner, Art Unit 2896